Examiner’s Comments
1.	This office action is in response to the amendment received on 7/1/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-42 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 21 and 32, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical staple cartridge, wherein each said first forming pocket in the anvil comprises a first maximum pocket depth, wherein each said second forming pocket in the anvil comprises a second maximum pocket depth, wherein said second staple-2Application No. 16/371,724Amendment Dated February 24, 2021Responsive to the Office Action dated November 27, 2020forming distance differs from said first staple-forming distance, and wherein said first maximum pocket depth differs from said second maximum pocket depth.
The prior art of record shows anvil pocket but does not disclose or teach the amended limitations such as differing staple-forming pocket depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL C CHUKWURAH/         
 Primary Examiner, Art Unit 3731                                                                                                                                                                                              
7/6//2021